

Exhibit 10.23




RESTRICTED STOCK AGREEMENT
PURSUANT TO THE THERAGENICS CORPORATION
2000 STOCK INCENTIVE PLAN


THIS AWARD is made as of the Grant Date, by THERAGENICS CORPORATION (the
“Company”) to NAME (the “Recipient”).


Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference as part of this Agreement, the Company hereby awards as of
the Grant Date to the Recipient the Restricted Shares (the “Restricted Stock
Grant”) subject to acceptance by the Recipient.


A.
Grant Date: DATE.



B.
Plan: (under which Restricted Stock Grant is granted): Theragenics Corporation
2000 Stock Incentive Plan.



C.
Restricted Shares: Number shares of the Company’s common stock (“Common Stock”),
subject to adjustment as provided in the attached Terms and Conditions.



D.
Vesting Schedule: The Restricted Shares shall become vested upon completing one
year of service as described in the following sentence. The Recipient shall
receive credit for a year of service as of the first anniversary of the Date of
Grant, provided that the Recipient remains at all times either a non-employee
director or an employee of the Company through that date. Any portion of the
Restricted Shares that are not Vested Restricted Shares at the time that the
Recipient ceases to be a non-employee director or employee of the Company shall
be forfeited to the Company. The Restricted Shares which have become vested
pursuant to the Vesting Schedule are herein referred to as the “Vested
Restricted Shares.”



IN WITNESS WHEREOF, the Company and the Recipient have executed this Award as of
the Grant Date set forth above.
 
THERAGENICS CORPORATION
 
 
By:______________________________________
 
Title:_____________________________________
 
 
RECIPIENT
 
_________________________________________
[Signature]











--------------------------------------------------------------------------------


 
 
TERMS AND CONDITIONS TO THE
RESTRICTED STOCK AGREEMENT
PURSUANT TO THE THERAGENICS CORPORATION
2000 STOCK INCENTIVE PLAN


1.     Restricted Shares Held by the Share Custodian. The Recipient hereby
authorizes and directs the Company to deliver any share certificate issued by
the Company to evidence Restricted Shares to the Share Custodian to be held by
the Share Custodian until the Restricted Shares become Vested Restricted Shares
in accordance with the Vesting Schedule. When the Restricted Shares become
Vested Restricted Shares, the Share Custodian shall deliver the Restricted
Shares to the Recipient. In the event that the Recipient forfeits any of the
Restricted Shares, and the number of Vested Restricted Shares includes a
fraction of a share, the Share Custodian shall not be required to deliver the
fractional share, and the Company may pay the Recipient the amount determined by
the Company to be the estimated fair market value therefor. The Recipient hereby
irrevocably appoints the Share Custodian, and any successor thereto, as the true
and lawful attorney-in-fact of the Recipient with full power and authority to
execute any stock transfer power or other instrument necessary to transfer the
Restricted Shares to the Company in accordance with this Award, in the name,
place, and stead of the Recipient. The term of such appointment shall commence
on the date of the Restricted Stock Grant and shall continue until the
Restricted Shares are delivered to the Recipient as provided above. During the
period that the Share Custodian holds the shares of Common Stock subject to this
Section 1, the Recipient shall be entitled to all rights applicable to shares of
Common Stock not so held, except as provided in Section 2 hereof. In the event
the number of shares of Common Stock is increased or reduced by a change in the
par value, split-up, stock split, reverse stock split, reclassification, merger,
reorganization, consolidation, or otherwise, the Recipient agrees that any
certificate representing shares of Common Stock or other securities of the
Company issued as a result of any of the foregoing shall be delivered to the
Share Custodian and shall be subject to all of the provisions of this Award as
if initially granted thereunder. To effect the provisions of this Section, the
Director shall complete an irrevocable stock power in favor of the Share
Custodian in the form attached hereto as Exhibit A.


2.     Dividends. The Recipient shall be entitled to dividends paid on all
Restricted Shares which are at the date of dividend declaration Vested
Restricted Shares or which subsequent to the dividend declaration date become
Vested Restricted Shares. The Recipient shall not be entitled to receive
dividends paid on Restricted Shares which are subsequently forfeited. Dividends
paid on Restricted Shares will be held by the Company and transferred to the
Recipient, without interest, on such date as the Restricted Shares become Vested
Restricted Shares.


3.      Withholding. To the extent required by law, the Company shall have the
right to require the Recipient to remit to the Company an amount sufficient to
satisfy any federal, state and local withholding tax requirement, if any, upon
the earlier of the vesting of the Restricted Shares or the effective date of an
election pursuant to Section 83(b) of the Internal Revenue Code with respect to
such Restricted Shares. The Recipient must pay the withholding tax (i) in cash;



- 2 -

--------------------------------------------------------------------------------



(ii) by certified check; or (iii) by tendering shares of Common Stock which have
been owned by the Recipient for at least six (6) months prior to the date of
exercise having a Fair Market Value equal to the withholding obligation.


4.     Restrictions on Transfer of Restricted Shares. Except for the transfer of
any Restricted Shares by bequest or inheritance, the Recipient shall not have
the right to make or permit to exist any transfer or hypothecation, whether
outright or as security, with or without consideration, voluntary or
involuntary, of all or any part of any right, title or interest in or to any
unvested Restricted Shares. Any such disposition not made in accordance with
this Award shall be deemed null and void. Any permitted transferee under this
Section shall be bound by the terms of this Award.


5.     Additional Restrictions on Transfer.


In addition to any legends required under applicable securities laws or
otherwise determined by the Company to be appropriate, the certificates
representing the unvested Restricted Shares shall be endorsed with the following
legend and the Recipient shall not make any transfer of the unvested Restricted
Shares without first complying with the restrictions on transfer described in
such legend:


TRANSFER IS RESTRICTED
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND FOREITURE PROVISIONS WHICH ALSO APPLY TO THE TRANSFEREE AS SET
FORTH IN A RESTRICTED STOCK AGREEMENT DATED DATE, A COPY OF WHICH IS AVAILABLE
FROM THE COMPANY.
 
6.     Change in Capitalization.
 
(a)    The number and kind of Restricted Shares shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or combination of shares or the payment of a
stock dividend in shares of Common Stock to holders of outstanding shares of
Common Stock or any other increase or decrease in the number of shares of Common
Stock outstanding is effected without receipt of consideration by the Company.
No fractional shares shall be issued in making such adjustment.
 
    (b)     In the event of a merger, consolidation, extraordinary dividend,
spin-off, sale of substantially all of the Company’s assets or other material
change in the capital structure of the Company, or a tender offer for shares of
Common Stock, or other reorganization of the Company, the Committee shall take
such action to make such adjustments with respect to the Restricted Shares or
the terms of this Award as the Committee, in its sole discretion, determines in
good faith is necessary or appropriate, including, without limitation, adjusting
the number and class of securities subject to the Award, substituting cash,
other securities, or other property to replace the Award, or

- 3 -

--------------------------------------------------------------------------------





removing of restrictions on Restricted Shares. All determinations and
adjustments made by the Committee pursuant to this Subsection will be final and
binding on the Recipient. Any action taken by the Committee need not treat all
recipients of awards under the Plan equally.

 
        (c)     In the event that (i) any person or entity (other than the
Company) makes a tender offer for shares of the Company’s Common Stock pursuant
to which purchases are made or (ii) the stockholders of the Company approve a
definitive agreement to merge or consolidate the Company with or into another
corporation (other than a parent or a Subsidiary) or to sell or otherwise
dispose of substantially all of its assets (other than to a parent or a
Subsidiary) and the transaction contemplated by such agreement is consummated,
the Option shall immediately become one hundred percent (100%) vested,
notwithstanding the vesting schedule on the cover page of this Award.
 
        (d)     The existence of the Plan and the Restricted Stock Grant shall
not affect the right or power of the Company to make or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Common
Stock or the rights thereof, the dissolution or liquidation of the Company, any
sale or transfer of all or part of its business or assets, or any other
corporate act or proceeding.


7.     Governing Laws. This Award shall be construed, administered and enforced
according to the laws of the State of Georgia; provided, however, no Restricted
Shares shall be issued except, in the reasonable judgment of the Committee, in
compliance with exemptions under applicable state securities laws of the state
in which Recipient resides, and/or any other applicable securities laws.


8.     Successors. This Award shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.


9.     Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


10.    Severability. In the event that any one or more of the provisions or
portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.

- 4 -

--------------------------------------------------------------------------------





11.     Entire Agreement. Subject to the terms and conditions of the Plan, this
Award expresses the entire understanding and agreement of the parties with
respect to the subject matter.


12.     Headings and Capitalized Terms. Paragraph headings used herein are for
convenience of reference only and shall not be considered in construing this
Award. Capitalized terms used, but not defined, in this Award shall be given the
meaning ascribed to them in the Plan.


13.     Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Award, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.


14.     No Right to Continued Retention. Neither the establishment of the Plan
nor the award of Restricted Shares hereunder shall be construed as giving
Recipient the right to continued service with the Company or an Affiliate.
















- 5 -

--------------------------------------------------------------------------------




EXHIBIT A




IRREVOCABLE STOCK POWER




The undersigned hereby assigns and transfers to Theragenics Corporation (the
“Company”), Number shares of the Common Stock, $.01 par value, of the Company
registered in the name of the undersigned on the stock transfer records of the
Company and represented by Stock Certificate No. ____________________ of the
Company; and the undersigned does hereby irrevocably constitute and appoint Lynn
Rogers, his attorney-in-fact, to transfer the aforesaid shares on the books of
the Company, with full power of substitution; and the undersigned does hereby
ratify and confirm all that said attorney-in-fact lawfully shall do by virtue
hereof.
 


Date:________________________________________
Signed:________________________________________
 
 
Print Name:_____________________________________
 
IN THE PRESENCE OF:
 
 
____________________________________________
       (Print Name)
 
 
 
____________________________________________
        (Signature)
 











